 Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.1 Filed 01/15/21 Page 1 of 33




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 FORD MOTOR COMPANY,        )
                            )
    Plaintiff,              )
                            )                  Case No. ____________
v.
                            )
KAWASAKI KISEN KAISHA LTD. )
AND “K” LINE AMERICA, INC., )
                            )
    Defendants.             )
                            )

                                   COMPLAINT

                                 Nature of the Case

      Plaintiff Ford Motor Company (“FMC”), on its own behalf and on behalf of

assignee Ford Lio Ho Motor Company, Ltd. (“FLH”) (collectively, “Ford”), by its

attorneys, brings this breach of contract, bailment, tort, and admiralty action against

Defendants Kawasaki Kisen Kaisha Ltd. (“K-Line”) and “K” Line America, Inc.

(“KAM”) (collectively, the “K-Line Group”). FMC and the K-Line Group entered

into a Transportation Services Main Agreement (“TSA”) for the ocean transportation

of automobiles aboard roll-on roll-off car carrier ships. Ford seeks to recover

amounts owed for 246 Ford Rangers (“Ford Rangers”) destroyed in a marine fire

aboard an ocean-going car carrier ship chartered, managed, staffed, operated,

maintained, and documented by the K-Line Group. FLH was the consignee of the

Ford Rangers.
 Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.2 Filed 01/15/21 Page 2 of 33




                                       Parties

      1.     FMC is a Delaware corporation with its principal place of business at

One American Road, Dearborn, Michigan. FMC is a party to the TSA, and at all

relevant times, was and is still doing business within the jurisdiction of this Court.

      2.     FLH has its principal place of business in Taiwan. FLH was the

consignee of the Ford Rangers at the time of the fire loss. As a consignee of the

Ford Rangers, FLH is an intended third-party beneficiary of the TSA. FLH has

explicitly assigned all of its claims, including its intended third-party beneficiary

claims for the loss of the Ford Rangers, to FMC and provided notice of the

assignment to the K-Line Group.

      3.     K-Line is a Japanese company. K-Line is the ultimate parent of a group

of companies, including KAM and K-Line RoRo Bulk Ship Management Co. (“K-

Line Management”).

      4.     KAM is a wholly-owned United States subsidiary of K-Line, and is

incorporated and qualified as a for-profit corporation in the State of Michigan. KAM

is designated as the North American General Agent for K-Line. KAM supports K-

Line’s business operations in the ocean car carrier shipping sector in America. KAM

executed the TSA on K-Line’s behalf on or about March 19, 2019. The TSA

identifies KAM as the party to be served with any notice of claims or breach.




                                           2
 Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.3 Filed 01/15/21 Page 3 of 33




                             Jurisdiction and Venue

      5.    This Court has subject-matter jurisdiction over any civil case of

admiralty or maritime jurisdiction pursuant to 28 U.S.C. § 1333.

      6.    FMC is a Delaware corporation with its principal place of business in

Dearborn, Michigan.

      7.    K-Line is a Japanese company with its principal place of business in

Tokyo, Japan.

      8.    KAM is a Michigan corporation, with its principal place of business in

Glen Allen, Virginia.

      9.    The principal objective of the TSA is maritime commerce by the

transportation of goods by sea aboard an ocean-going vessel, including shipment of

the Ford Rangers aboard the Diamond Highway (“Ship”).

      10.   At the time of the Ship fire, the Ford Rangers were being transported in

international waters aboard the Ship.

      11.   The segment of the Ship voyage in which the fire occurred originated

in Singapore with an intended destination of Taiwan.

      12.   A contract claim falls within admiralty jurisdiction if the principal

objective of the contract is maritime commerce.



                                        3
 Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.4 Filed 01/15/21 Page 4 of 33




      13.    All of Ford’s contract claims against the K-Line Group fall within the

admiralty jurisdiction of this Court.

      14.    A tort incident falls within admiralty jurisdiction if it occurs on a

navigable waterway, could potentially disrupt maritime commerce, and bears a

substantial relationship to traditional maritime activity.

      15.    All of Ford’s tort claims against the K-Line Group fall within the

admiralty jurisdiction of this Court.

      16.    All of Ford’s claims against the K-Line Group for the lack of

seaworthiness of the Ship fall within the admiralty jurisdiction of this Court.

      17.    Venue is proper in this Court pursuant to the TSA’s forum-selection

clause, in which the parties irrevocably submit to the exclusive jurisdiction of the

United States District Court for the Eastern District of Michigan, Southern Division

in Detroit. Moreover, venue is proper in this admiralty action because valid service

of process may be had on the K-Line Group.

                                 Factual Allegations

                         Contract with the K-Line Group

      18.    The TSA consists of a Transportation Services Main Agreement, Ocean

Carrier - Finished Vehicles, and eleven exhibits, including Non-manufacturer Global




                                           4
 Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.5 Filed 01/15/21 Page 5 of 33




Terms and Conditions for Non-production Goods and Services (“Global T&Cs”). A

copy of the TSA is in the possession of the K-Line Group.

      19.    The TSA provides standard terms and conditions for the provisioning

of transportation services by the K-Line Group to FMC.

      20.    The TSA imposes numerous obligations on the K-Line Group,

including expressly warranting that its services will “be provided by appropriately

qualified and trained personnel, with due care and diligence and to such high

standards of quality as it is reasonable for the Buyer to expect in the circumstances.”

      21.    The TSA also obligates K-Line and KAM to properly transport, carry,

bail, keep, care for, protect, and deliver Ford goods and products, and to deliver Ford

goods and products in the same condition as when they first accepted custody and

control of the Ford goods and products, including but not limited to the Ford

Rangers.

      22.    The TSA also provides the provisioning of transportation services by

the K-Line Group to FMC.

      23.    As evidenced by its designation as a consignee of the Ford Rangers,

FLH was an intended third-party beneficiary of the TSA when the K-Line Group

accepted possession of the Ford Rangers and at the time of the Ship fire.




                                          5
 Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.6 Filed 01/15/21 Page 6 of 33




        24.   As an intended third-party beneficiary of the TSA, FLH had all the

contractual rights, privileges, and protections of a contracting party at the time the

K-Line Group accepted possession of the Ford Rangers and at the time of the Ship

fire.

        25.   FLH explicitly assigned all of its intended third-party beneficiary

contractual privileges, as well as its other protections, rights, and claims pertaining

to the loss of the Ford Rangers to FMC and provided notice of the assignment to the

K-Line Group.

                                      K-Line Group

        26.   K-Line is the ultimate parent of a group of international companies,

including KAM and K-Line Management.

        27.   K-Line and KAM were, at the time of the Ship fire and remain,

corporate affiliates of each other, and are responsible for the performance of the

TSA.

        28.   K-Line and KAM share certain common management, personnel,

policies, procedures, finances, resources, systems, and facilities to enable them to

operate in a coordinated manner as contemplated by the TSA.

        29.   K-Line Group’s Ship Safety Promotion Committee (“K-Line Safety

Committee”) is the decision-making body that oversees safety for all K-Line


                                          6
 Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.7 Filed 01/15/21 Page 7 of 33




subsidiaries, affiliates, and related companies, and establishes accident prevention

and safety measures for all ships operated by all K-Line subsidiaries, affiliates, and

related companies — including owned, chartered, and entrusted vessels.


      30.    K-Line’s President & CEO chairs the K-Line Safety Committee.

      31.    The K-Line Safety Committee established a set of quality guidelines

for all ships operated by all K-Line subsidiaries, affiliates, and related companies –

referred to as “KL-QUALITY.”

      32.    The K-Line Safety Committee established a safety equipment

installation and operations policy called “K” Line-Drive to No Accident (“K-

DNA”), which K-Line describes as safety guidelines that exceed legally mandated

rules for all operating vessels, crew members, and maritime technical personnel.

      33.    The K-Line Group utilizes its KL-QUALITY guidelines for vessel

inspections to ensure that all shipowners and managers comply with the K-Line

Group’s own prescribed standards.

      34.    The K-Line Group affirmatively and publicly represents that it

operates, maintains, and manages ships pursuant to K-Line’s ship safety programs,

including but not limited to KL-QUALITY and K-DNA.




                                          7
 Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.8 Filed 01/15/21 Page 8 of 33




      35.    As a result, the K-Line Group established its own heightened standard

of care for the shipping operations of its subsidiaries, affiliates, and related

companies, above and beyond that of applicable law or treaty.

      36.    The Ship was not chartered, managed, staffed, operated, maintained,

and documented in accordance with the K-Line Group’s established ship safety

programs, including but not limited to KL-QUALITY and K-DNA, and policies,

procedures, and standards for ships operated, owned, and chartered by K-Line Group

subsidiaries, affiliates, and related companies.

              Transportation and Destruction of the Ford Rangers

      37.    K-Line Group accepted the 246 Ford Rangers for carriage at sea from

Thailand to Taiwan in June 2019 (“Transport”).

      38.    The Ford Rangers were first transported from Thailand to Singapore on

a ship registered under the name Tianjin Highway.        The Ford Rangers were

transferred in Singapore to the Ship for shipment from Singapore to Taiwan (“Ship

Voyage”).

      39.    The Ship was a “Roll On Roll Off / RoRo” car carrier registered in

Panama under the name Diamond Highway and maritime call sign H8SX. The Ship

was classified IMO/LR No. 9293636 – gross 60,175, deadweight 19,086.




                                          8
 Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.9 Filed 01/15/21 Page 9 of 33




         40.   The Ship was built by Mitsubishi Heavy Industries, Kobe, Japan in

2004 under MMSI No. 354487000.

         41.   The Ship originated its voyage in Gothenburg, Sweden with an

intended final destination of Japan.

         42.   The Transport of the Ford Rangers aboard the Ship did not originate or

conclude in a domestic United States port.

         43.   K-Line Group was responsible for maintaining the seaworthiness of the

Ship, as well as maintaining the Ship’s documentary compliance, and operating the

Ship in accordance with the TSA and the KL-QUALITY guidelines.

         44.   K-Line Management operated, maintained, and managed the Ship at all

times before and during the Ship Voyage, including at the time of the fire loss.

         45.   A fire occurred aboard the Ship on June 15, 2019 while in route from

Singapore to Taiwan. The Ship’s fire detection system detected a fire on a deck that

did not contain Ford vehicles. The fire then spread to the remainder of the Ship and

cargo.

         46.   The Ship’s safety systems were inadequate, poorly maintained, and not

fully operational.




                                           9
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.10 Filed 01/15/21 Page 10 of 33




      47.    The Ship’s fire suppression systems were not fully operational. The

water hydrant and hose and Hi-Ex foam installation fire suppression systems were

not properly maintained and could not be used to extinguish the fire.

      48.    The Ship’s communication systems were not fully operational and

prevented the Ship’s crew from effectively communicating with the Ship’s bridge

regarding the fire response and containment.

      49.    The Ship’s crew did not properly respond to the fire. The crew lacked

proper training in fire risk assessment, fire suppression equipment, and firefighting.

      50.    The Ship crew failed to use the Ship’s fire suppression systems or other

available firefighting equipment. They instead used handheld fire extinguishers that

were not designed to suppress this type of fire.

      51.    The Ship crew improperly utilized the Ship’s communication systems

when attempting to communicate with the Ship’s bridge.

      52.    Rather than contain or suppress the fire, the Ship’s crew abandoned the

Ship in the early morning hours of June 16, 2019.

      53.    The Ship crew notified the Philippine Coast Guard (“PCG”) of the fire

and advised it of the Ship’s location north of Reed Bank, Kalayaan Island Group,

West Philippine Sea.



                                         10
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.11 Filed 01/15/21 Page 11 of 33




      54.   The PCG dispatched a vessel to locate the Ship and undertake search

and rescue operations of the Ship crew. The PCG located the Ship on June 17, 2019,

near the Recto Bank (Reed Bank), Philippines, and PCG reported a fire aboard and

that the crew had abandoned the Ship.

      55.   Salvors responded to the PCG alert, but could not contain or suppress

the fire and the combustible cargo burned out on its own. Damage by fire and heat

was extensive to all decks above the waterline, including the accommodations and

the bridge. The fire damaged or destroyed all 246 Ford Rangers.

      56.   Salvors towed the Ship to the Keppel Subic Shipyard, Philippines. The

Ship was anchored at the PPC Pier, Puerto Princesa City, Palawan for post-fire

inspection and stabilization repairs. The Ship was repaired only sufficiently enough

to keep it from foundering and sinking. The Ship currently is anchored off the coast

of Cebu, Philippines.

      57.   The Ford Rangers were in good order and condition when delivered to

the K-Line Group for Transport. The value of the 246 Ford Rangers is estimated to

exceed $7,200,000.

      58.   The Ford Rangers were not delivered or otherwise returned to Ford’s

custody. The Ford Rangers are not in the same good order and condition as at the




                                        11
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.12 Filed 01/15/21 Page 12 of 33




beginning of the Ship Voyage.        To the contrary, all 246 Ford Rangers were

physically damaged and determined to be a total loss.

                         Conversion of the Ford Rangers

      59.    KAM notified FMC of the Ship fire on June 17, 2019.

      60.    “The Japan Ship Owners’ Mutual Protection & Indemnity Association”

requested that Ford execute a Notice of Abandonment (“NOA”) to abandon the Ford

Rangers to the shipowner for removal and scrapping. Ford did not execute the NOA

or otherwise abandon the Ford Rangers. As a result, Ford did not abandon, transfer,

or waive its title in the Ford Rangers.

      61.    On February 21, 2020, Ford was advised that the shipowner no longer

controlled the Ship and cargo, including the Ford Rangers. Ford later learned that

the Ship and cargo were sold “as is” to Philippine Precious Metal Resource Inc.

(“PPMRI”), and that PPMRI intended to either scrap or salvage the Ship and cargo,

including the Ford Rangers.

      62.    PPMRI removed aluminum alloy wheels and other components from

the Ship cargo, began dismantling the Ship, and moved the Ship into closer

proximity of its facility to expedite scrapping and salvage operations.




                                          12
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.13 Filed 01/15/21 Page 13 of 33




      63.     Any salvage of the Ford Rangers or components by PPMRI is an

unauthorized conversion of Ford’s property otherwise given in bailment to the K-

Line Group.

      64.     Due to the K-Line Group’s actions, Ford has sustained losses that will

be shown with specificity at trial, no part of which has been paid, although duly

demanded, which are presently estimated to exceed $7,200,000.

                                 Statement of Claims

                          Count One - Breach of Contract

      65.     Ford repeats, reiterates, and realleges each and every allegation set forth

in paragraphs 1 through 64, inclusive, as if herein set forth at length.

      66.     FMC contracted with K-Line Group, which utilized KAM to execute

the TSA on its behalf and assigned or delegated certain contractual performance to

K-Line Management.

      67.     The TSA also provides the provisioning of transportation services by

the K-Line Group to FMC, with FMC’s related company affiliates being intended

third-party beneficiaries of the TSA.

      68.     As a consignee of the Ford Rangers, FLH was an intended third-party

beneficiary of the TSA when the K-Line Group accepted possession of the Ford

Rangers and at the time of the Ship fire.


                                            13
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.14 Filed 01/15/21 Page 14 of 33




        69.   As an intended third-party beneficiary of the TSA, FLH had all the

contractual rights, privileges, and protections of a contracting party at the time the

K-Line Group accepted possession of the Ford Rangers and at the time of the Ship

fire.

        70.   FLH explicitly assigned all of its intended third-party beneficiary

claims pertaining to the loss of the Ford Rangers to FMC and provided notice of the

assignment to the K-Line Group.

        71.   The TSA imposes numerous obligations on the K-Line Group,

including expressly warranting that its services will “be provided by appropriately

qualified and trained personnel, with due care and diligence and to such high

standards of quality as it is reasonable for the Buyer to expect in the circumstances.”

        72.   The TSA also obligates K-Line and KAM to properly transport, carry,

bail, keep, care for, protect, and deliver Ford goods and products, and to deliver Ford

goods and products in the same condition as when they first accepted custody and

control of the Ford goods and products, including but not limited to the Ford

Rangers.

        73.   Pursuant to the TSA, K-Line and KAM owed a contractual duty to

properly carry, bail, keep, care for, protect, and deliver the Ford Rangers in the same




                                          14
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.15 Filed 01/15/21 Page 15 of 33




good order and condition as at the time they first accepted custody and control of the

Ford Rangers.

      74.    K-Line and KAM breached their contractual duties by failing to provide

transportation services that were “provided by appropriately qualified and trained

personnel, with due care and diligence and to such high standards of quality as it is

reasonable for the Buyer to expect in the circumstances.”

      75.    K-Line and KAM breached their contractual duties by failing to

properly transport, carry, bail, keep, care for, protect, and deliver the Ford Rangers

in the same good order and condition as at the time they first accepted custody and

control of the Ford Rangers.

      76.    As a direct and proximate result of K-Line’s and KAM’s breaches of

contract, Ford has sustained losses that will be shown with more specificity at trial,

no part of which has been paid, although duly demanded, which are presently

estimated to exceed $7,200,000.




                                         15
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.16 Filed 01/15/21 Page 16 of 33




                     Count Two - Breach of Bailment (Admiralty)

       77. Ford repeats, reiterates, and realleges each and every allegation set forth

in paragraphs 1 through 76, inclusive, as if herein set forth at length.

      78.    The Ford Rangers were delivered in good order and condition to K-

Line for Transport. FLH was consignee of the Ford Rangers at the time of the

bailment.

      79.    Independent of the contractual obligations under the TSA, K-Line and

KAM had a duty to return the Ford Rangers to FMC, or FLH as its consignee, in

good order and condition.

      80.    K-Line and KAM, as bailee of the Ford Rangers, owed duties to

properly carry, bail, keep, care for, protect, and deliver the Ford Rangers in the same

good order and condition as at the time they first accepted custody and control of the

Ford Rangers.

      81.    K-Line and KAM breached their duties as bailees by failing to properly

carry, bail, keep, care for, protect, and deliver the Ford Rangers in the same good

order and condition as at the time they first accepted custody and control of the Ford

Rangers.




                                          16
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.17 Filed 01/15/21 Page 17 of 33




      82.    FLH explicitly assigned all of its admiralty claims pertaining to the loss

of the Ford Rangers to FMC and provided notice of the assignment to the K-Line

Group.

      83.    As a direct and proximate result of K-Line’s and KAM’s failed

bailment, Ford has sustained losses that will be shown with specificity at trial, no

part of which has been paid, although duly demanded, which are presently estimated

to exceed $7,200,000.

                   Count Three - Lack of Seaworthiness (Admiralty)

      84.    Ford repeats, reiterates, and realleges each and every allegation set forth

in paragraphs 1 through 83, inclusive, as if herein set forth at length.

      85.    The Ford Rangers were delivered in good order and condition to K-

Line for Transport. FLH was consignee of the Ford Rangers at the time of delivery.

      86.    Independent of the contractual obligations under the TSA, K-Line and

KAM had a duty to return the Ford Rangers in good order and condition.

      87.    Independent of the contractual obligations under the TSA, K-Line and

KAM owed a duty to properly carry, keep, care for, protect, and deliver the Ford

Rangers in the same good order and condition as at the time they first accepted

custody and control of the Ford Rangers.




                                          17
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.18 Filed 01/15/21 Page 18 of 33




      88.    Independent of the contractual obligations under the TSA, K-Line and

KAM owed a duty to properly staff, maintain, and operate the Ship in good working

order before and during the Ship Voyage while transporting the Ford Rangers.

      89.    K-Line and KAM breached their duties by failing to properly staff,

maintain, and operate the Ship in good working order before and during the Ship

Voyage while transporting the Ford Rangers.

      90.    Before and during the Ship Voyage, K-Line and KAM failed to exercise

due diligence to retain a properly trained crew and make the Ship seaworthy.

      91.    Before and during the Ship Voyage, the Ship and Ship crew were unfit

to undertake the service in which they were engaged, including the Transport of the

Ford Rangers.

      92.    Before the Ship Voyage, K-Line and KAM knew, or should have

known, that the Ship’s critical safety systems were not properly maintained, cared

for, and were otherwise not fully operational, and not in compliance with applicable

regulations, customs, and practices.

      93.    Before the Ship Voyage, K-Line and KAM knew, or should have

known, that the Ship’s communication systems, water hydrant and hose, and Hi-Ex

foam installation fire suppression systems were not fully operational.




                                         18
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.19 Filed 01/15/21 Page 19 of 33




      94.    Before the Ship Voyage, K-Line and KAM knew, or should have

known, that the Ship’s crew were not properly trained in fire risk assessment, fire

suppression equipment, and firefighting or in compliance with applicable

regulations, customs, and practices.

      95.    K-Line and KAM failed to exercise due diligence to make the Ship

seaworthy based on their failure to maintain critical Ship safety systems in

compliance with applicable regulations, customs, and practices, in violation of their

duty to Ford to maintain the Ship’s operational seaworthiness.

      96.    K-Line and KAM failed to exercise due diligence to make the Ship

seaworthy based on their failure to maintain critical Ship communication systems in

compliance with applicable regulations, customs, and practices, in violation of their

duty to Ford to maintain the Ship’s operational seaworthiness.

      97.    K-Line and KAM failed to exercise due diligence to make the Ship

seaworthy based on their failure to properly train the Ship crew in fire risk

assessment, fire suppression equipment, and firefighting in compliance with

applicable regulations, customs, and practices, in violation of their duty to Ford to

maintain the Ship’s operational seaworthiness.




                                         19
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.20 Filed 01/15/21 Page 20 of 33




        98.   Ford’s loss of the Ford Rangers was caused by K-Line’s and KAM’s

failure to exercise due diligence to make the Ship seaworthy at the commencement

of and during the Ship Voyage.

        99.   Ford’s loss of the Ford Rangers was caused by the inability to contain

or suppress the June 15, 2019 Ship fire, which directly resulted from the neglect and

want of care of the Ship and Ship crew by K-Line and KAM.

        100. Ford’s loss of the Ford Rangers resulted from causes within the privity

and knowledge of K-Line and KAM, their officers, directors, managers, supervisors,

superintendents, and other persons whose privity and knowledge are imputable to

them.

        101. K-Line and KAM breached their duties by failing to deliver the Ford

Rangers in the same good order and condition as at the time they first accepted

custody and control of the Ford Rangers.

        102. FLH explicitly assigned all of its admiralty claims pertaining to the loss

of the Ford Rangers to FMC and provided notice of the assignment to the K-Line

Group.

        103. As a direct and proximate result of the lack of seaworthiness of the Ship

and Ship crew, Ford sustained losses that will be shown with specificity at trial, no




                                          20
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.21 Filed 01/15/21 Page 21 of 33




part of which has been paid, although duly demanded, which are presently estimated

to exceed $7,200,000.

                                 Count Four – Negligence

      104. Ford repeats, reiterates, and realleges each and every allegation set forth

in paragraphs 1 through 103, inclusive, as if herein set forth at length.

      105. Independent of the contractual obligations under the TSA, the K-Line

Group established its own heightened standard of care for the shipping operations of

its subsidiaries, affiliates, and related companies, above and beyond that of

applicable law or treaty.

      106. Independent of the contractual obligations under the TSA, the K-Line

Group established a heightened standard of care based upon its affirmative

representations regarding its ship safety programs, including but not limited to KL-

QUALITY, K-DNA, and policies, procedures, and standards for ships operated by

K-Line Group subsidiaries, affiliates, and related companies.

      107. The Ship was not chartered, managed, staffed, operated, maintained,

and documented in accordance with K-Line’s ship safety programs, including but

not limited to KL-QUALITY and K-DNA, and policies, procedures, and standards

for ships operated by K-Line Group subsidiaries, affiliates, and related companies

— whether owned, chartered, or entrusted vessels.


                                          21
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.22 Filed 01/15/21 Page 22 of 33




      108. K-Line and KAM disregarded and failed to maintain critical Ship safety

systems in compliance with applicable regulations, customs, and practices.

      109. K-Line and KAM disregarded and failed to maintain critical Ship safety

systems in compliance with K-Line’s ship safety programs, including but not limited

to KL-QUALITY and K-DNA, and policies, procedures, and standards for ships

operated by K-Line Group subsidiaries, affiliates, and related companies.

      110. The persistent and ongoing failure to maintain critical Ship safety

systems in compliance with applicable regulations, customs, and practices violated

K-Line Group’s standards of care.

      111. K-Line and KAM failed to assure the retention of a Ship crew with

proper training, and failed to properly train the Ship crew in fire risk assessment, fire

suppression equipment, and firefighting in compliance with applicable regulations,

customs, and practices.

      112. K-Line’s and KAM’s failure to assure the retention of a Ship crew

properly trained in fire risk assessment, fire suppression equipment, and firefighting

breached its standard of care.

      113. K-Line and KAM failed to assure the proper training of the Ship crew

in fire risk assessment, fire suppression equipment, and firefighting in compliance




                                           22
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.23 Filed 01/15/21 Page 23 of 33




with applicable regulations, customs, and practices, which violated K-Line Group’s

standards of care.

      114. K-Line’s and KAM’s failure to assure the maintenance of critical Ship

safety systems and a properly trained Ship crew breached the standard of care to

maintain, care for, and protect the Ship crew, Ship, and cargo, and breached the

standard of care to conduct general maritime activity in compliance with applicable

regulations, customs, and practices.

      115. K-Line and KAM breached their duties by failing to deliver the Ford

Rangers in the same good order and condition as at the time they first accepted

custody and control of the Ford Rangers.

      116. FLH explicitly assigned all of its tort claims pertaining to the loss of the

Ford Rangers to FMC and provided notice of the assignment to the K-Line Group.

      117. As a direct and proximate result of K-Line’s and KAM’s negligent

failure to maintain critical Ship safety systems and a properly trained Ship crew,

Ford has sustained losses that will be shown with specificity at trial, no part of which

has been paid, although duly demanded, which are presently estimated to exceed

$7,200,000.




                                          23
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.24 Filed 01/15/21 Page 24 of 33




              Count Five – In the Alternative, Gross Negligence (Admiralty)

         118. Ford repeats, reiterates, and realleges each and every allegation set forth

in paragraphs 1 through 117, inclusive, as if herein set forth at length.

         119. Independent of the contractual obligations under the TSA, K-Line and

KAM owed a duty to maintain, care for, and protect the Ship crew, Ship, and cargo,

and to conduct general maritime activity in compliance with applicable maritime

regulations, customs, and practices.

         120. K-Line and KAM acted in a grossly negligent manner by disregarding

and breaching the standard of care to maintain, care for, and protect the Ship crew,

Ship, and cargo, and the standard of care to conduct general maritime activity in

compliance with applicable maritime regulations, customs, and practices.

         121. The failure of K-Line and KAM to retain a properly trained crew and

correct multiple deficiencies to the Ship’s critical safety systems reflects a conscious

disregard of the maritime standard of care to maintain, care for, and protect the Ship

crew, Ship, and cargo.

         122. The failure of K-Line and KAM to retain a properly trained crew and

correct multiple deficiencies to the Ship’s critical safety systems was so reckless that

it demonstrates a substantial lack of concern for injury to the Ship crew, Ship, and

cargo.


                                            24
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.25 Filed 01/15/21 Page 25 of 33




      123. Reasonable minds would conclude that the failure by K-Line and KAM

to retain a properly trained crew and correct multiple deficiencies of the Ship’s

critical safety systems demonstrate a conscious disregard of the maritime standard

of care and a substantial lack of concern for injury to the Ship crew, Ship, and cargo.

      124. K-Line and KAM acted in a grossly negligent manner by failing to

retain a Ship crew that was properly trained in fire risk assessment, fire suppression

equipment, and firefighting, in accordance with applicable maritime regulations,

customs, and practices.

      125. K-Line and KAM failed to retain a Ship crew with proper training, and

failed to properly train the Ship crew in fire risk assessment, fire suppression

equipment, and firefighting in compliance with applicable maritime regulations,

customs, and practices.

      126. K-Line and KAM acted in a grossly negligent manner by consciously

disregarding maintenance of critical Ship safety systems in compliance with

applicable maritime regulations, customs, and practices.

      127. K-Line and KAM acted in a grossly negligent manner by failing to

assure that the Ship’s communication systems were fully operational, so as not to

impair the Ship crew’s ability to advise and receive instruction from the bridge

regarding the fire.


                                          25
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.26 Filed 01/15/21 Page 26 of 33




      128. K-Line and KAM acted in a grossly negligent manner by failing to

assure that the Ship’s water hydrant and hose were fully operational.

      129. K-Line and KAM acted in a grossly negligent manner by failing to

assure that the Ship’s Hi-Ex foam installation fire suppression system was fully

operational.

      130. K-Line’s and KAM’s failure to maintain critical Ship safety systems in

compliance with applicable maritime regulations, customs, and practices was a

grossly negligent breach of their standards of care.

      131. The failure to maintain critical Ship safety systems, communication

systems, and retain a properly trained Ship crew created an unjustifiably high risk of

harm that was either known, or so obvious that it should have been known, to K-

Line and KAM.

      132. The disregard of critical Ship safety systems, communication systems,

and an improperly trained Ship crew created an unjustifiably high risk of harm to the

Ship crew, Ship, cargo, and general maritime activity.

      133. K-Line and KAM acted in a grossly negligent manner in their conscious

disregard of retaining a Ship crew properly trained in fire risk assessment, fire

suppression equipment, and firefighting in compliance with applicable maritime

regulations, customs, and practices.

                                         26
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.27 Filed 01/15/21 Page 27 of 33




      134. K-Line and KAM were grossly negligent by failing to provide proper

training of the Ship crew in fire risk assessment, fire suppression equipment, and

firefighting in compliance with applicable maritime regulations, customs, and

practices, and the breach of their standards of care.

      135. K-Line’s and KAM’s conscious disregard of critical Ship safety

systems, communication systems, and an improperly trained Ship crew grossly

breached the standard of care to maintain, care for, and protect the Ship crew, Ship,

and cargo, and grossly breached the standard of care to conduct general maritime

activity in compliance with applicable maritime regulations, customs, and practices.

      136. K-Line and KAM breached their duties by failing to maintain, care for,

and protect the Ship crew, Ship, and cargo, and to conduct general maritime activity

in compliance with applicable maritime regulations, customs, and practices.

      137. K-Line’s and KAM’s breaches were so reckless so as to demonstrate

that K-Line and KAM had a substantial lack of concern for whether an injury would

result to the Ship crew, Ship, and cargo.

      138. K-Line and KAM breached their duties by conduct that was so reckless

so as to rise to gross negligence in the maintenance, care, and protection of the Ship

crew, Ship, and cargo, and the conduct of maritime activity in compliance with

applicable maritime regulations, customs, and practices.


                                            27
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.28 Filed 01/15/21 Page 28 of 33




      139.    Exculpatory clauses in maritime contracts are generally not

enforceable based on the gross negligence of K-Line and KAM in failing to maintain

critical Ship safety systems and retain a properly trained Ship crew.

      140. FLH explicitly assigned all of its tort claims pertaining to the loss of the

Ford Rangers to FMC and provided notice of the assignment to the K-Line Group.

      141. As a direct and proximate result of K-Line’s and KAM’s gross

dereliction and disregard of critical Ship safety systems and an improperly trained

Ship crew, Ford sustained losses that will be shown with specificity at trial, no part

of which has been paid, although duly demanded, which are presently estimated to

exceed $7,200,000.

                  Count Six – Silent Fraud Against K-Line and KAM

      142. Ford repeats, reiterates, and realleges each and every allegation set forth

in paragraphs 1 through 141, inclusive, as if herein set forth at length.

      143. K-Line and KAM owed a duty to Ford to properly carry, keep, care for,

protect, and deliver the Ford Rangers in the same good order and condition as at the

time they first accepted custody and control of the Ford Rangers.

      144. K-Line and KAM owed a duty to maintain, care for, and protect the

Ship crew, Ship, and cargo, and to conduct general maritime activity in compliance

with applicable regulations, customs, and practices.


                                          28
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.29 Filed 01/15/21 Page 29 of 33




        145. Before the Ship Voyage, K-Line and KAM knew, or should have

known, that the Ship’s critical safety systems were not properly maintained, cared

for, or were otherwise not fully operational in compliance with applicable

regulations, customs, and practices.

        146. Before the Ship Voyage, K-Line and KAM knew, or should have

known, the Ship’s communication systems were not fully operational, impairing the

Ship crew’s ability to advise and receive instruction from the bridge regarding the

fire.

        147. Before the Ship Voyage, K-Line and KAM knew or should have

known, that the Ship’s water hydrant and hose were not fully operational.

        148. Before the Ship Voyage, K-Line and KAM knew or should have

known, that the Ship’s Hi-Ex foam installation fire suppression system was not fully

operational.

        149. Before the Ship Voyage, K-Line and KAM failed to advise Ford of any

known risks of voyage or patent operational issues with the Ship.

        150. Based upon the K-Line’s affirmative representations of its ship safety

programs, including but not limited to KL-QUALITY and K-DNA, and policies,

procedures, and standards for ships operated by K-Line Group subsidiaries,

affiliates, and related companies, K-Line and KAM owed a duty of candor to Ford

                                         29
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.30 Filed 01/15/21 Page 30 of 33




to advise Ford of any known risks of voyage or patent operational issues with the

Ship.

        151. K-Line and KAM remained silent, or otherwise actively suppressed,

their failure to maintain critical Ship safety systems in compliance with applicable

regulations, customs, and practices, in violation of their duty of candor to advise

Ford of any known risks of voyage or patent operational issues with the Ship.

        152. Before the Ship Voyage, K-Line and KAM knew or should have

known, that the Ship crew were not properly trained in fire risk assessment, fire

suppression equipment, and firefighting in compliance with applicable regulations,

customs, and practices.

        153. K-Line and KAM remained silent, or actively suppressed, their failure

to properly train the Ship crew in fire risk assessment, fire suppression equipment,

and firefighting in compliance with applicable regulations, customs, and practices,

in violation of their duty of candor to advise Ford of any known risks of voyage or

patent operational issues with the Ship.

        154. K-Line and KAM breached their duties to Ford by failing to disclose to

Ford the known risks of voyage or patent operational issues with the Ship and Ship

crew at the time they accepted custody and control of the Ford Rangers, and before

the Ship Voyage.


                                           30
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.31 Filed 01/15/21 Page 31 of 33




      155. As a direct and proximate result of K-Line’s and KAM’s silence and

suppression of the lack of safety and seaworthiness of the Ship and Ship crew from

Ford before the Ship Voyage, Ford sustained losses that will be shown with

specificity at trial, no part of which has been paid, although duly demanded, which

are presently estimated to exceed $7,200,000.

                                Prayer for Relief

      WHEREFORE, Plaintiff FMC demands judgment in its favor and relief, in an

amount to exceed $7,200,000, against K-Line Group, joint and severally, as follows:

      1.    Entry of judgment in favor of FMC for breach of contract;

      2.    Entry of judgment in favor of FMC for breach of bailment under
            admiralty law;

      3.    Entry of judgment in favor of FMC for lack of seaworthiness under
            admiralty law;

      4.    Entry of judgment in favor of FMC for negligence;

      5.    Entry of judgment in favor of FMC in the alternative for gross
            negligence under admiralty law;

      6.    Entry of judgment in favor of FMC for silent fraud;

      7.    An award of damages to FMC for losses sustained as a result of breach
            of contract;

      8.    An award of damages to FMC for losses sustained as a result of breach
            of bailment under admiralty law;

      9.    An award of damages to FMC for losses sustained as a result of K-
            Line’s and KAM’s failure to maintain the seaworthiness of the Ship and
            Ship crew under admiralty law;



                                        31
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.32 Filed 01/15/21 Page 32 of 33




     10.   An award of damages to FMC for losses sustained as a result of K-
           Line’s and KAM’s negligence;

     11.   An award of damages to FMC in the alternative for losses sustained as
           a result of K-Line’s and KAM’s gross negligence under admiralty law;

     12.   An award of damages to FMC for losses sustained as a result of K-
           Line’s and KAM’s silent fraud;

     13.   Reasonable prejudgment interest from the date amounts owed became
           due;

     14.   Costs, expenses, and attorneys’ fees; and

     15.   Any other legal and equitable relief as may be available under law that
           the Court finds just and proper.

                                           DYKEMA GOSSETT PLLC


                                     By: /s/Lisa A. Brown
                                        Lisa A. Brown (P67208)
                                        400 Renaissance Center
                                        Detroit, MI 48243
                                        (313) 568-6800
                                        lbrown@dykema.com

                                           and

                                           BRADLEY ARANT BOULT
                                           CUMMINGS LLP
                                           Katherine J. Henry
                                           (admission to be sought)
                                           1615 L Street NW, Ste 1350
                                           Washington, D.C. 20036
                                           (202) 719-8244
                                           khenry@bradley.com




                                      32
Case 2:21-cv-10119-PDB-APP ECF No. 1, PageID.33 Filed 01/15/21 Page 33 of 33




                                         BRADLEY ARANT BOULT
                                         CUMMINGS LLP
                                         David Vance Lucas
                                         (admission to be sought)
                                         300 Clinton Avenue West, Suite 900
                                         Huntsville, AL 35801
                                         (256) 517-5131
                                         dlucas@bradley.com

                                         Attorneys for Plaintiff Ford Motor
                                         Company

Dated: January 15, 2021




                                    33
